TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-18-00526-CV



                                ON MOTION FOR REHEARING



                                      Thomas Kam, Appellant

                                                   v.

                         Badruddin Karedia and Tony Hardt, Appellees


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
         NO. C-1-CV-16-007167, HONORABLE TODD T. WONG, JUDGE PRESIDING



                 MEMORANDUM OPINION AND ORDER


PER CURIAM

                We grant Thomas Kam’s motion for rehearing, withdraw our opinion and judgment

dated September 28, 2018, and reinstate this appeal. See Tex. R. App. P. 49.3.

                In his motion for rehearing, Kam represents to this Court that the trial court has

signed a final written order. In their response, appellees also represent that the trial court signed an

order on October 8, 2018. We, therefore, abate this appeal to give Kam 30 days after the date of this

opinion to pay for and request a supplemental clerk’s record containing a final appealable judgment

or order. See Tex. R. App. P. 27.2 (“The appellate court may treat actions taken before an appealable

order is signed as relating to an appeal of that order and give them effect as if they had been taken
after the order was signed.”); see also id. R. 27.1 (addressing prematurely filed notice of appeals).

Failure to comply with this order will result in dismissal of this appeal for want of jurisdiction. See

Tex. R. App. P. 42.3(a).

               It is so ordered on November 13, 2018.



Before Justices Puryear, Goodwin, and Bourland

Abated

Filed: November 13, 2018




                                                  2